UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                            No. 96-40766
                          Summary Calendar


                         HALLCO TEXAS, Inc.,

                                                  Plaintiff-Appellant,


                                  VERSUS


                       McMULLEN COUNTY, TEXAS,

                                                  Defendant-Appellees.




           Appeal from the United States District Court
                For the Southern District of Texas
                           (L-95-CV-22)
                          February 25, 1997


Before GARWOOD, JOLLY, and DENNIS, Circuit Judges.
PER CURIAM:*

     In this case, appellant, Hallco Texas, Inc., purchased land

with the intent of using it as a disposal site for non-hazardous

waste in McMullen County.    After Hallco’s application for a solid

waste   permit   was   approved    by   the   Texas   Natural   Resource

Conversation Commission, the McMullen County Commissioner’s Court

adopted an ordinance prohibiting solid waste disposal within three

miles of Choke Canyon Lake.        Because Hallco’s proposed site is


    *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
within this area, it brought this action for a declaration that the

ordinance is unconstitutional and for money damages.          Appellee

McMullen County moved to dismiss the suit or alternatively stay the

proceedings.   Hallco based its equal protection claim on the

contention that the ordinance created separate classifications for

landfill   facilities   and   treated   Hallco’s   proposed   facility

differently than other McMullen County facilities.       The district

court held that the ordinance on its face is rationally related to

the legitimate state objective of land zoning and does not violate

the equal protection clause.     Hallco appealed.    For the reasons

expressed more fully in the trial court’s opinion, the district

court’s judgment is AFFIRMED.